Case 2:17-cr-00495-DRH-SIL Document 26 Filed 09/14/20 Page 1 of 1 PageID #: 73




BEFORE: STEVEN I. LOCKE                                               DATE: 9/14/2020
UNITED STATES MAGISTRATE JUDGE                                        TIME: 11:30 am
                                                                                           FILED
                            CRIMINAL CAUSE FOR STATUS                                      CLERK

DOCKET No. CR 17-495(DRH) USA v. MULLAN                                          1:45 pm, Sep 14, 2020
                                                                                     U.S. DISTRICT COURT
DEFENDANT: Daniel Mullan                     DEF. #                             EASTERN DISTRICT OF NEW YORK
☒ Present ☐ Not Present             ☒ Custody ☐ Bail/Surrender                       LONG ISLAND OFFICE

DEFENSE COUNSEL: Nancy Bartling
☐ Federal Defender  ☒ CJA                          ☐       Retained

A.U.S.A.: Michael Maffei
INTERPRETER: ()
PROBATION OFFICER/PRETRIAL:
FTR LOG :                     MAGISTRATE DEPUTY: KMG

☒    Case called     ☒     Counsel for all sides present

☒ Waiver of Speedy Trial executed; time excluded from 9/14/2020 through 10/6/2020.
☐    Order Setting Conditions of Release and Bond entered.

☐    Permanent Order of Detention entered.

☐    Temporary Order of Detention entered.

       ☐     Detention Hearing scheduled for:

☐    Bail Hearing held. Disposition:

☒    Next Court appearance scheduled for 10/6/2020 at 10:00 am in front of Judge Hurley.

Defendant ☐ Released on Bond; ☒          Remains in Custody.

OTHER: Defendant consents to the status conference being conducted via telephone. Based on
the representations on the record, and the colloquy with Defendant, it is hereby ORDERED, that
the time period from today, September 14, 2020 until October 6, 2020 is excluded for purposes
of the Speedy Trial Act.
